Title: To George Washington from Henry Knox, 14 October 1792
From: Knox, Henry
To: Washington, George



Sir
Philadelphia 14 October 1792

I have the honor with great diffidence to submit hints of points in the War department which appear necessary to be mentioned to the Legislature at their approaching session.
Arsenals are exceedingly wanted in the middle and southern states for the well ordering of the military stores—But as this is a ticklish subject it is omitted for the present.
I have also the honor to submit a letter from Governor Lee of the 4th instant, with the draft of an answer thereto, which if it should receive your approbation may be transmitted by tomorrows post.
I propose to set out early tomorrow Morning for the Eastward. I hope from circumstances to meet my family and return by Sunday

or monday of the next week. I have the honor sir to be with perfect Respect Your Obedient Servant

H. Knox

